Exhibit 10.1



EXECUTION VERSION

 

 

 

 

 



UNITEDGLOBALCOM, INC.

AND

THE BANK OF NEW YORK

as Trustee

_______________________

FIRST SUPPLEMENTAL INDENTURE

Dated as of May 24, 2005

to

INDENTURE

Dated as of April 6, 2004

1 3/4% Convertible Senior Notes Due April 15, 2024

 

 

 

 

TABLE OF CONTENTS

Page

ARTICLE I DEFINED TERMS 1

ARTICLE II AMENDMENTS 1

Section 2.1 Concerning Definitions 1

Section 2.2 Concerning Conversion 2

Section 2.3 Concerning Exhibits C, D and E 2

ARTICLE III CONCERNING THE TRUSTEE 3

Section 3.1 Terms and Conditions 3

Section 3.2 No Responsibility 3

ARTICLE IV EFFECT OF EXECUTION AND DELIVERY 3

ARTICLE V MISCELLANEOUS PROVISIONS 3

Section 5.1 Headings Descriptive 3

Section 5.2 Rights and Obligations of the Trustee 4

Section 5.3 Successors and Assigns 4

Section 5.4 Separability Clause 4

Section 5.5 Counterparts 4

Section 5.6 Governing Law 4

Section 5.7 Conflict with Trust Indenture Act 4

 

FIRST SUPPLEMENTAL INDENTURE, dated as of May 24, 2005 (this "First Supplemental
Indenture"), between UNITEDGLOBALCOM, INC., a Delaware corporation (herein
called the "Company"), having its principal office at 4643 South Ulster Street,
Suite 1300, Denver, Colorado 80237, and THE BANK OF NEW YORK, a New York banking
corporation, as Trustee (herein called the "Trustee").

WITNESSETH:

WHEREAS, the Company has executed and delivered to the Trustee that certain
Indenture, dated as of April 6, 2004 (the "Original Indenture"), pursuant to
which the Company's 1 3/4% Convertible Senior Notes due April 15, 2024 in the
principal amount of Euro 500,000,000 were issued;

WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated
January 17, 2005 (the "Merger Agreement");

WHEREAS, subject to and in compliance with the terms of the Original Indenture,
a Holder of a Security, at such Holder's option during the periods specified in
the Indenture and the Securities, could convert the principal amount of such
Security into, at the Company's option, either (i) shares of Class A Common
Stock of the Company, (ii) cash in Euros or (iii) a combination of cash and such
shares; and

WHEREAS, the Company is entering into this First Supplemental Indenture with the
Trustee in compliance with Section 9.1 of the Original Indenture in order to
permit conversion of a Security in connection with, among other things, the
Merger Agreement;

NOW, THEREFORE,

each party agrees as follows for the benefit of each of the other parties to
this First Supplemental Indenture and for the equal and ratable benefit of the
Holders of the Securities:



ARTICLE I
DEFINED TERMS

All capitalized terms not otherwise defined in this First Supplemental Indenture
have the meanings assigned thereto in the Original Indenture.

ARTICLE II
AMENDMENTS

Section 2.1 Concerning Definitions.

(a) For all purposes of the Original Indenture, this First Supplemental
Indenture and the Securities, the definitions of the following terms set forth
in Section 1.1 of the Original Indenture are amended and restated to read in
full as follows:

"First Supplemental Indenture" means the First Supplemental Indenture, dated as
of May 24, 2005, between the Company and the Trustee.

"Indenture" means this instrument as originally executed, as supplemented and
amended by the First Supplemental Indenture, and as it may from time to time be
supplemented or amended by one or more other indentures supplemental hereto
entered into pursuant to the applicable provisions hereof.

Section 2.2 Concerning Conversion.

(a) Section 12.1(a)(5) of the Original Indenture is amended and restated to read
in full as follows:

(5)(A)(i) on or prior to January 16, 2005 and on or after June 30, 2005, the
Company became or becomes a party to a consolidation, merger, binding share
exchange or sale of all or substantially all of its assets, in each case,
pursuant to which the Class A Common Stock would be converted into cash,
securities or other property unless at least 90% of the consideration (excluding
cash payments for fractional share interests and cash payments pursuant to
dissenters' rights) in such transaction consists of Common Stock, American
Depositary Shares or other certificates representing Equity Interests traded on
a United States national securities exchange or quoted on the Nasdaq Stock
Market, or will be so traded or quoted when issued or exchanged in connection
with such transaction, and as a result of such transaction or transactions the
Securities become convertible into such publicly traded securities or (ii) on or
after January 17, 2005 and on or prior to June 29, 2005, the Company became or
becomes a party to a consolidation, merger, binding share exchange or sale of
all or substantially all of its assets, in each case, pursuant to which the
Class A Common Stock could be converted into cash, securities or other property
and (B) the Holder has surrendered the Holder's Securities for conversion within
the time period specified in Section 12.1(b)(4).

Section 2.3 Concerning Exhibits C, D and E.

The first sentence in each of the Form of Transfer Certificate -- Restricted
Global Security to Regulation S Global Security attached as Exhibit C to the
Original Indenture, the Form of Transfer Certificate -- Restricted Global
Security to Unrestricted Global Security attached as Exhibit D to the Original
Indenture and the Form of Transfer Certificate -- Regulation S Global Security
to Restricted Global Security is amended and restated to read in full as
follows:

Reference is hereby made to the Indenture, dated as of April 6, 2004, between
the Company and The Bank of New York, as trustee (as it may from time to time be
supplemented or amended, the "Indenture").

ARTICLE III
CONCERNING THE TRUSTEE

Section 3.1 Terms and Conditions.

The Trustee accepts this First Supplemental Indenture and agrees to perform the
duties of the Trustee upon the terms and conditions set forth herein and in the
Original Indenture, as modified by this First Supplemental Indenture.

Section 3.2 No Responsibility.

The Trustee makes no undertaking or representations in respect of, and shall not
be responsible in any manner whatsoever for and in respect of, the validity or
sufficiency of this First Supplemental Indenture or the proper authorization or
the due execution hereof by the Company or for or in respect of the recitals and
statements contained herein, all of which recitals and statements are made
solely by the Company, as the case may be.

ARTICLE IV
EFFECT OF EXECUTION AND DELIVERY

From and after the date of this First Supplemental Indenture and without any
further notice or action on the part of the Company, the Trustee, any Holder or
any other Person, (i) the Original Indenture shall be deemed to be modified in
accordance with the amendments set forth in Article II of this First
Supplemental Indenture, (ii) this First Supplemental Indenture shall form a part
of the Indenture for all purposes, (iii) except as expressly modified by this
First Supplemental Indenture, the Original Indenture shall continue in full
force and effect, (iv) the Securities shall continue to be governed by the
Original Indenture, as modified by this First Supplemental Indenture and
(v) every Holder of Securities heretofore authenticated and delivered under the
Original Indenture and hereafter authenticated and delivered under the Original
Indenture, as modified by this First Supplemental Indenture, shall be bound by
the Original Indenture, as modified by this First Supplemental Indenture.

ARTICLE V
MISCELLANEOUS PROVISIONS

Section 5.1 Headings Descriptive.

The Article and Section headings in this First Supplemental Indenture are for
convenience only and shall not affect the construction of this First
Supplemental Indenture.

Section 5.2 Rights and Obligations of the Trustee.

All of the provisions of the Original Indenture with respect to the rights,
privileges, immunities, powers and duties of the Trustee shall be applicable in
respect of this First Supplemental Indenture as fully and with the same effect
as if set forth herein in full.

Section 5.3 Successors and Assigns.

All covenants and agreements in this First Supplemental Indenture by the Company
shall bind its respective successors and assigns, whether so expressed or not.

Section 5.4 Separability Clause.

In case any provision in this First Supplemental Indenture shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 5.5 Counterparts.

This First Supplemental Indenture may be executed in any number of counterparts,
each of which shall be an original; but such counterparts shall together
constitute but one and the same instrument.

Section 5.6 Governing Law.

THIS FIRST SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(B), AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.

Section 5.7 Conflict with Trust Indenture Act.

If any provision of this First Supplemental Indenture limits, qualifies or
conflicts with any provision which is required or deemed to be included in this
First Supplemental Indenture by any of the provisions of the Trust Indenture
Act, such provision or requirement of the Trust Indenture Act shall control. If
any provision of this First Supplemental Indenture modifies or excludes any
provision of the Trust Indenture Act that may be so modified or excluded, the
latter provision shall be deemed to apply to this First Supplemental Indenture
as so modified or excluded, as the case may be.

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed all as of the day and year first above written.



UNITEDGLOBALCOM, INC.

   

By:

/s/ Ellen P. Spangler

Name:

Ellen P. Spangler

Title:

Senior Vice President

       

THE BANK OF NEW YORK

   

By:

/s/ Michael Pitfick

Name:

Michael Pitfick

Title:

Vice President

